COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     The Nigerian Foundation v. Bedford Umezulike

Appellate case number:   01-20-00262-CV

Trial court case number: 2016-58037

Trial court:             295th District Court of Harris County


       The appellees have filed a motion to extend time to file a response to the appellant’s
motion for rehearing. The motion is GRANTED IN PART. Accordingly, the appellees’ response
must be filed on or before October 31, 2022.
       It is so ORDERED.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Goodman, Rivas-Molloy, and Farris.


Date: October 18, 2022